Stockton, J.
The defendants moved tbe Court to strike the plaintiff's petitions from the files, for reasons set forth in the motion. The Court without deciding this motion, ordered the attachment issued in the cause to be dissolved, for alleged defects in the attachment bond. The plaintiff offered to file a sufficient bond, but the Court refused to permit such bond to bailed, and dissolved the attachment.
This judgmem of the District Court must be reversed. No defective bond shall prejudice the party giving the same, provided it be so rectified within a reasonable time after the defect is discovered, as not to cause any essential injury to the other party. Code, section 2511.